DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment, loops, load bearing members, load members, and shoulder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 discloses a loop passed through one or more of load bearing members.”  However, it is unclear how the loops are passed through.  It seems the applicant meant the loops are passed over.  The Office interprets as such.
Claim 4 line 2 discloses “a first and second load member.”  However, how does these load members relate to the at least one load member?  The Office interprets them as being of the same components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franta US Patent 8727320.
With respect to claim 1, Baron discloses a block with soft loop connection system comprising 



    PNG
    media_image1.png
    593
    470
    media_image1.png
    Greyscale


2. The block of claim 1, wherein when a load is applied between a sheave (24) of the block and at least one load member (36), at least the first soft loop end on a first side of the block is of a first length (one loop of 44 on a side of 30).

3. The block of claim 2, wherein the first length is sufficiently long to cause the load to be roughly aligned with the sheave center plane (as shown in Figure 6) which is perpendicular to an axis (axis of rotation) of the sheave such that excessive side loads on the block causing damage are prevented (force 

4. The block of claim 3, wherein when the load is applied between the sheave of the block and a first load member (first 36) and a second load member (second 36), the first soft loop end on the first side of the block is of the first length and a second soft loop end (second loop on another side of block 30) on the second side of the block is of a second length (loop has a length).

5. The block of claim 4, wherein the first length and the second length are sufficiently long to cause the load to be roughly aligned with the sheave center plane which is perpendicular to an axis of the sheave such that excessive side loads on the block causing damage are prevented (force is minimize when loops are aligned with sheave as in Figure 6 to cause damage to prevented to any one of the components).

6. The block of claim 1, wherein a rigid or semi rigid V tube (41 includes a V tube structure) attached to the soft loop, such that the V of the V tube is retained on the soft loop so that when loaded the V causes the soft loop to center on a load restraint so that damaging side loads are prevented (V tube retains the loops near center).

7. The method of claim 1, wherein a second soft loop (end of one of 44) end is able to be passed through the one or more load bearing members (one of apertures in 41) and then back around the shoulder attached to a second side of the block (shoulder extends on both sides).

8. The block of claim 1, wherein a first the two soft loop ends (one of the loops of 44) is able to be passed through the one or more load bearing members (apertures of 41) and then back around the 

9. The block of claim 8, wherein at least one of the first or the second soft loop ends is directly attached to a side of the block (as shown in Figure 5).

10. The block of claim 8, wherein both of the first and the second soft loop ends are directly attached to the first and second sides of the block, respectively (as shown in Figure 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL E GALLION/Examiner, Art Unit 3654